Citation Nr: 1635965	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-33 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left knee.

2.  Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967 and from July 1968 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in July 2015 for further development.    

The Veteran presented testimony at a Board hearing in December 2014.  A transcript of the hearing is associated with his claims folder. 

In January 2016, the RO denied service connection for right kidney dysfunction secondary to obstructed ureter as secondary to the service-connected disability of type 2 diabetes mellitus.  The Veteran filed a timely notice of disagreement; but the RO has not yet issued a statement of the case. It appears that the RO may be in development of additional evidence in anticipation of rendering the statement of the case.  The issue is not ripe for appeal and the Board does not have jurisdiction over it.  


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee was not manifested during the Veteran's active duty service or for many years after service, nor is otherwise related to service.

 2.  Degenerative joint disease of the right knee was not manifested during the Veteran's active duty service or for many years after service, nor is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an award of service connection for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a November 2011 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  

The Board acknowledges that the service treatment records from the Veteran's first period of service (November 1963 to November 1967) have not been incorporated into the claims file.  In December 1984, the RO obtained all the records that were located at the National Personnel Records Center (NPRC).  In June 2008, the RO made another request for service treatment records to NPRC.  It received a May 1968 enlistment examination.  The RO requested additional records from the Washington VA RO and Baltimore RO.  Negative replies were received in July 2008 (VBMS, 7/2/08).

The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the service treatment records from the Veteran's first period of service are unavailable and that further efforts to obtain them would be futile. 38 U.S.C.A. § 5103A(b)(3)).  See also O'Hare, 1 Vet. App. at 367.  However, the Board finds that the Veteran's testimony regarding having sustained a knee injury during this period of service has been substantiated.  

The Veteran was afforded a VA examination in December 2015, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination, and addressed all relevant issues.   The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disabilities since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
At the Veteran's December 2014 Board hearing, he testified that in 1966, he injured his right knee when he hit it against the ramp of a C-130 aircraft.  An October 2012 statement from a fellow serviceman (L.S.) substantiates the Veteran's testimony (VBMS, 10/17/12).  However, L.S. stated that when the Veteran went to the medics, they told him (the Veteran) that if the knee did not get any better after a couple of weeks, that he should return because he may have torn a piece of skin around the ball of his knee.  L.S. then stated in the letter that the Veteran had told him the knee was getting better.  Per L.S., the Veteran later checked back with the medics and they thought it was healing and would be okay.  

The service treatment records include May 1968 and August 1970 examinations and Reports of Medical History.  The examinations yielded normal findings.  In the Reports of Medical History, the Veteran denied, by checked box, a "trick" or locked knee; bone, joint, or other deformity; arthritis, or rheumatism; and swollen or painful joints (VBMS, 6/2/08; VBMS, 4/15/08, pgs.3-8).

The service treatment records also include an October 1971 accident report documenting a motorcycle accident.  The Veteran stated that it caused injuries to his back, right shoulder, and left foot (VBMS, 12/17/84).

The service treatment records include a July 1979 Report of Medical History in which the Veteran denied having a "trick" or locked knee; and arthritis, rheumatism, or bursitis.  The Board acknowledges that he reported bone, joint, or other deformity; and swollen or painful joints.  However, he did not describe the affected joints, and only checked off "yes" with regard to foot trouble.  The July 1979 examination yielded normal orthopedic findings.  In the notes, there was reference to a motorcycle accident in which the Veteran tore ligaments in his left foot.  He reported that he still has pain in his left foot.  He also reported a dislocated right shoulder and cramps in his legs.  There was no mention of a knee disability (VBMS, 12/17/84, pgs. 70-73).  

The service treatment records also include a March 1984 separation examination.  The only abnormalities notes were to the upper extremities, spine, and ankles.  The notes include references to torn ligaments in his left foot, a dislocated right shoulder, and low back pain.  Once again, there was no mention of a knee injury.  The March 1984 Report of Medical History was consistent with the July 1979 Report of Medical History, with no mention of a knee disability (VBMS, 12/17/84, pgs. 13-17).    

The Veteran underwent a special orthopedic examination in December 1984 (in conjunction with other orthopedic claims).  He reported pain in his right shoulder, left ankle, and back.  There was no mention of any in-service knee injury or any current knee symptoms (VBMS, 1/29/85).

The Veteran underwent examinations of the left foot and right shoulder in February 2007, April 2008, and August 2011 with no mention of a knee injury (VBMS, 2/5/07; 4/9/08; 8/31/11).

The Veteran submitted a January 2015 correspondence from Dr. B.L.  It reads, in toto, "Knee problems today could be a result of years of kneeling on concrete ramps and old knee injuries that occurred while subject was working on the aircraft while service in the military"  (VBMS, 2/2/15).  

The Veteran underwent a VA examination in November 2015 (VBMS, 12/18/15).  The examiner reviewed the claims file in conjunction with the examination.  She noted that the service treatment records only contain information from the Veteran's second period of service (July 1968 to July 1984).  She noted that the May 1968 entrance examination yielded normal findings and that the Veteran completed a Report of Medical History in which he failed to report any knee symptoms.  She noted that an August 1970 examination of the knee yielded normal findings.  She noted that the Veteran was examined in 1975 for a left foot contusion after he sustained an injury while moving a refrigerator downstairs.  The treatment report was negative for knee pain or concerns.  A July 1979 annual history and exam was negative for either knee.  Dental histories dated 1983 and 1984 were positive for arthritis involving the back, but negative for either knee.  The examiner noted that the service treatment records document numerous evaluations for acute & chronic conditions, yet all were negative for either knee.  She noted that the March 1984 retirement history and examinations were very detailed, yet were negative regarding either knee.  She noted that the Veteran was involved in a motorcycle accident in 1971 but there were no indications of an injury to either knee.

The examiner noted that the Veteran underwent a compensation and pension examination in May 1984 that was negative for any knee disability.  She noted that examinations in 1985, 2007, 2008, and 2011 were all negative for a disability in either knee.  She noted that an abnormal gait was first reported in 2011 due solely to a service connected right ankle disability.  She noted that a May 2011 buddy statement was negative for either knee (VBMS, 6/3/11).

The examiner acknowledged the August 2012 lay statement and the January 2015 opinion of Dr. B.L.  She noted that in December 2011, Dr. B.L. documented that the Veteran "suffers from chronic bilateral knee pain secondary to advanced [degenerative joint disease]" (VBMS, 11/18/15, p. 259).  She noted that this statement is incorrect, as the physical examination was unremarkable with the exception of mild crepitus.  She noted that x-rays were not obtained until two years later in 2013.  The Board notes that these 2013 x-rays were taken in conjunction with an October 2013 VA examination.  They showed a minimal amount of degeneration which the examiner found was more likely than not fairly normal for a person of his age and obesity condition.  The Board found that the VA examiner's medical opinion was inadequate.  However, the findings of the x-ray report are nonetheless probative.  

The examiner noted that the Veteran worked as an aircraft mechanic in the U.S. Air Force from November 1963 to November 1967.  Afterwards there was an eight month break before his second period of service.  During that time, the Veteran reported being employed as "outside help" with the power electric company.  He continued his duties as an aircraft mechanic during his second period of service.  

The Veteran reported that he injured his right knee in 1966 when he ran into an airplane corner.  He was evaluated by a medic and was told to return in a few weeks if it had not gotten better.  He stated that it improved, but on occasion he still noticed intermittent pain that did not require him to seek treatment.  The Veteran reported frequent kneeling on corrugated steel and/or standing/kneeling on concrete floors.  He stated that the left knee was not evaluated during his first period of service; and he could not recall a separation examination.  He denied any post-military injury.  He stated that he re-entered the military without a re-enlistment exam.  He recalled that he injured his left knee 1970 while in Germany.  He stepped into a hole while walking downhill.  He stated that he was evaluated by the medic.  He stated that between 1972 and military retirement (1984), he reported telling his provider that he had bilateral knee pain; but he was always told that he was just getting older.  He stated that he was never re-evaluated; and he denied any new injuries.  He stated that he reported bilateral knee pain during his retirement exam.

The Veteran stated that after retiring from the military, he worked for defense intelligence agency as a security guard, then taught aircraft mechanics in the classroom.  He stated that his knees were still intermittently painful; but he did not seek treatment.  He denied any new injuries.  He opened his own paint/drywall business for five years; but he hired out most of the manual labor and that he mostly provided estimates.  He was then employed as a pick-up driver for a recycling company until 2007.  This was a sit-down job.  He had a similar job with another company until 2010.   He stated that he started seeking care for his knees in the 1990s at Andrews Air Force Base.  He stated that he was told that he probably had arthritis, and he was given medication.  He sought little treatment after that until moving to San Diego in 2007.

The Veteran's current complaints included bilateral knee stiffness; difficulty getting out of bed for the first time; knees that are generally painful all the time, but which could become worse; and occasional swelling.  He stated that the left knee is worse than the right.

Following a thorough examination of the Veteran and the claims file, the examiner opined that it was less likely than not that the Veteran's knee disabilities began during or are causally related to service.  She noted that the right knee injury reported during the Veteran's first period of service described a contusion.  She stated that even though the Veteran reported that he experienced intermittent pain during the remaining part of his first period of service, he never sought further treatment.  Moreover, the re-enlistment examination performed eight months later is negative for either knee.  She stated that with the Veteran's symptoms, she would have expected positive findings on the enlistment history and/or findings on clinical exam.  All records are negative for reported left knee injury.  She pointed out that the Veteran underwent numerous evaluations during his second period of service with ample opportunity to report acute and/or chronic knee symptoms, yet all the records including detailed retirement history and examinations remain negative for either knee.  She also noted an absence of post-military knee treatment despite his report of ongoing symptoms.  She noted that after military retirement, he worked in a variety of jobs.  Based on his history, he was able to engage in physically active positions (security guard, teaching aircraft mechanic, pain/drywall company, and pick-up driver).  Had there been a significant injury on active duty or a knee condition due to service, it would have been difficult for him to work in these types of jobs.  Instead, the examiner noted that the Veteran report knee pain for the first time almost 30 years after service.  She pointed out that per Harrison's Principles of Internal Medicine, 16th Ed, men whose jobs require knee bending and that were physically demanding showed severe x-ray changes.  The Veteran's 2013 and 2015 bilateral knee x-rays document minimal/mild degenerative changes, with DJD first identified almost 30 years post-service.  X-rays are negative for the severe changes the examiner would have expect based on his reported history.

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has satisfied the first element of service connection.  The post service treatment records document disabilities to each knee.

The Board finds that the Veteran has also satisfied the second element of service connection.  Although the service treatment records fail to reflect a knee injury, the Veteran offered credible testimony that he sustained an injury in service.  That testimony has been substantiated by L.S.  In affording the benefit of the doubt to the Veteran, the Board finds that the second element of service connection has been satisfied.  

It is the third element of service connection where the Veteran's claims fall short.  Although the Board has found that the Veteran incurred an injury in service, chronicity in service is not adequately supported by the service treatment records.  Service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
In support of his claim for service connection the Veteran states that he has had intermittent bilateral knee pain since service.  He is competent to describe symptoms of knee pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

However, the Board notes the gap of approximately 27 years between the Veteran's separation from service and the first documented treatment for a knee disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  It is noted that he testified as to intermittent knee pain continuously since service.  However, the Veteran denied a trick or locked knee in numerous Reports of Medical Histories throughout his time in service.  Additionally, the Board notes that he underwent several orthopedic examinations in conjunction with other claims.  He failed to make any mention of a knee injury in service or a continuing knee disability.  The absence of any mention of symptoms earlier than 2011 strongly weighs against a finding of continuity.  Such statements were made in the course of seeking care, as opposed to attending an examination for the purpose of establishing disability benefits, and thus are highly probative.  

Additionally, it is noted that the Veteran did not file a claim of service connection for a knee disability until 2011, more than two decades after he separated from service.  Had he been experiencing chronic knee problems since service, it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 1984 he sought service connection for a shoulder disability, a leg disability, a heart disability, arthritis, chest pains, and hearing loss.  In 2006, he filed a claim of service connection for diabetes.  Later in 2006, he filed an application to reopen claims for a left foot disability and right shoulder disability.  In January 2011, he filed a service connection claim for tinnitus and an increased rating claim for hearing loss.  In February 2011, he filed a claim for a TDIU.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for a knee disability at that time very strongly suggests that he was not indeed experiencing any symptoms as late as February 2011.  

In noting the above, the Board acknowledges Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015), in which the United States Court of Appeals for Veterans' Claims (Court) held that the failure to file a claim earlier in time does not necessarily render the Veteran not credible when claiming continuity of symptomatology.  However, a careful reading of that case indicates that the Board is only prohibited from viewing the failure to file a claim as the sole consideration, thus indicating that it can still be appropriate to consider this among other factors.  Here, the Board relies on both the numerous denials of knee pain in the Reports of Medical History coupled with the failure to file a claim in deeming the Veteran not credible as to statements of continuity of symptomatology.  It is further noted that the disorder in question in Fountain was tinnitus, and there was a concern that the Veteran's claim of service connection for hearing loss in that case may have been intended to encompass ringing in his ears.  Here, there is no logical basis to assume that claims for diabetes mellitus, back, shoulder, and ankle disabilities were intended to also encompass the Veteran's knees; thus, the underlying facts in the instant case appear to be distinguishable from those in Fountain, further supporting the conclusion that such case does not preclude the Board here from considering the Veteran's failure to file a claim, as one factor among others, in assessing credibility.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current knee disabilities are related to the Veteran's active service, then an award of service connection would be appropriate.  

In this vein, the Veteran has submitted a January 2015 medical opinion from Dr. B.L. that weighs in favor of the Veteran's claims; and the RO has provided the Veteran with a December 2015 VA examination that yielded a medical opinion that weighed against the claim.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

There are substantial and significant factors which favor the valuation of the VA medical opinion over the opinion of Dr. B.L. in this case.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

With regard to the first factor, the January 2015 correspondence from Dr. B.L. contains one single sentence.  The Board recognizes that Dr. B.L. is the Veteran's VA treating physician and that he has examined the Veteran on several occasions.  However, it is unclear the extent to which he was aware of the Veteran's service records or the history of the Veteran's knee disability beyond what was provided to him by the Veteran himself.  On the other hand, the December 2015 VA examiner thoroughly reviewed the Veteran's entire claims file.  Moreover, she made numerous references to both the service treatment records and the post service treatment records.  

With regard to the second factor, Dr. B.L. merely stated that "(k)nee problems today could be a result of years of kneeling on concrete ramps and old knee injuries that occurred while subject was working on the aircraft while service in the military." [Emphasis added].  The Board finds that this opinion is merely speculative in nature and cannot support the claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative). 

The December 2015 VA examiner, on the other hand, gave an unequivocal opinion that it is less likely than not than the Veteran's current disability is related to service.

Finally, with regard to the third factor, Dr. B.L. did not support his opinion with any rationale.  As noted, the entire correspondence was one sentence long.  The December 2015 VA examiner fully supported her opinion with a lengthy rationale that was consistent with both the service treatment records and the post service treatment records.  The Board finds the opinion to be persuasive evidence.  Indeed, it was based on a review of the record and was offered following a physical evaluation of the Veteran.  It was accompanied by a clear rationale.  

The Veteran himself believes that his current degenerative joint disease of the knees is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative joint disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In sum, his statements as to etiology in this case are not competent and therefore lack probative value.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for degenerative joint disease of the right and left knees must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for degenerative joint disease of the left knee is denied.

Entitlement to service connection for degenerative joint disease of the right knee is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


